Order, so far as appealed from, denying plaintiffs’ motion to strike out the defense designated as the “ second partial defense ” contained in paragraphs numbered “ Twenty-seventh ” to “ Thirtieth ” inclusive, in the answer of the defendants-respondents. upon the ground that it appears on the face of said defense that the same is insufficient in law, unanimously reversed, with twenty dollars costs and disbursements and the motion to strike out said defense granted. No opinion. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.